t c memo united_states tax_court sylvia osterbauer and estate of joseph osterbauer deceased sylvia osterbauer personal representative petitioners v commissioner of internal revenue respondent docket no filed date don c st peter for petitioners thomas e ritter for respondent memorandum findings_of_fact and opinion fay judge by statutory_notice_of_deficiency respondent determined a deficiency of dollar_figure in the federal_income_tax of joseph osterbauer now deceased decedent and sylvia osterbauer petitioner the issue for decision1 is whether petitioners are entitled to deduct in a worthless_debt as a business_bad_debt under sec_166 or are limited to a deduction for a nonbusi- ness bad_debt under sec_166 we hold that the debt is a nonbusiness_bad_debt and therefore petitioners are limited to a short-term_capital_loss findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and attached exhibits petitioner resided in hamilton montana on the date the petition was filed decedent passed away on date prior to the date on which the petition was filed petitioner filed the petition on her own behalf and as personal representa- tive for the estate of her husband joseph osterbauer peti- tioner and decedent filed a joint federal tax_return for the tax_year 1there is an issue raised by the pleadings of whether petitioners realized a dollar_figure gain on the repossession of certain property during petitioners have offered no evidence on this issue and have not raised it on brief so we conclude they have abandoned it 2all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated decedent during his lifetime worked primarily in the real_estate business decedent was involved in subdividing and developing real_estate as well as building and purchasing residential_rental_property petitioner testified that decedent's interests were broad based and at various times in his life he was also a farmer and held an interest in an oil well and a gold mining claim petitioner presented no evidence except for her own self-serving testimony that would indicate the exact breadth of decedent's various interests outside the scope of his general real_estate business petitioner spent much of her time at home with her four children however she had some limited involvement in the family real_estate business petitioner assisted decedent in book- keeping chores and showed rental properties to prospective tenants as vacancies arose in decedent became involved in a gold mining venture international mining research_and_development inc interna- tional mining international mining was a montana corporation whose purpose was to engage in mining activities petitioner and decedent were among five investors in international mining petitioner and decedent contributed four subdivided residential lots for a 20-percent stake in international mining some of the other investors contributed some money to the project however others contributed instead their expertise international mining was supposed to use the funds contributed by its investors to buy and develop gold mining_property because decedent had a good reputation in missoula montana he was asked by the other investors to serve as president of international mining he accepted the post despite being president decedent had no daily involvement in the business of international mining nor did he have operating control_over the business of international mining international mining needed additional capital shortly after it was formed in order to continue operations international mining attempted to secure a loan from the first state bank of stevensville montana the bank however the bank was unwilling to make such a loan the bank did lend dollar_figure on date to decedent and warren e meader another international mining investor to secure the loan the bank required that decedent pledge his personally owned cessna airplane as collateral mr meader put up stock as collateral the loan proceeds were contributed to international mining international mining entered into a resolution on date pledging proceeds from sales for repayment of the dollar_figure promissory note drawn by joseph d osterbauer and warren e meader in favor of first state of stevensville bank said promissory note in 3it is unclear from the record whether any gold mining properties were ever bought by international mining lieu of pledge has been secured_by personal assets of joseph d osterbauer by date international mining had ceased operations all of the other investors disappeared and decedent was left to wind up the affairs of international mining in order to pay off the dollar_figure loan to the bank petitioner and decedent rolled over the dollar_figure loan with other personal loans and refinanced the loans by the rollover in other words they consolidated the loan with other personal loans and refinanced the loans by consolidation petitioner testified at trial that upon investi- gation it was found that the stock put up by mr meader as collateral had no value the consolidated loan was eventually paid off by the sale of decedent's cessna aircraft opinion we must decide whether petitioner's and decedent's payments of international mining's debts are deductible as business or nonbusiness bad_debts under sec_166 it is undisputed that petitioner and decedent suffered a loss on the worthlessness of the debt due them from international mining sec_166 provides in relevant part as follows sec_166 general_rule -- wholly worthless debts --there shall be allowed as a deduction any debt which becomes worthless within the taxable_year d nonbusiness debts -- general_rule --in the case of a taxpayer other than a corporation-- a subsections a and c shall not apply to any nonbusiness_debt and b where any nonbusiness_debt becomes worthless within the taxable_year the loss resulting therefrom shall be considered a loss from the sale_or_exchange during the taxable_year of a capital_asset held for not more than months nonbusiness_debt defined --for purposes of paragraph the term nonbusiness_debt means a debt other than-- a a debt created or acquired as the case may be in connection with a trade_or_business of the taxpayer or b a debt the loss from the worthless- ness of which is incurred in the taxpayer's trade_or_business under sec_166 if a debt arose in the course of the taxpayer's trade_or_business a loss is deductible against ordinary_income in the year in which the debt becomes worthless sec_1_166-9 income_tax regs however under sec_166 where a debt is a nonbusiness_bad_debt a loss must be treated as a short-term_capital_loss subject_to the limita- tions of sec_1211 under sec_1_166-9 income_tax regs a payment by a taxpayer in discharge of his or her obligations as a guarantor is treated as a business_bad_debt if the guaranty is entered into in the course of the taxpayer's trade_or_business if however the guaranty is entered into as a transaction for profit but not in the course of the taxpayer's trade or busi- ness the regulation provides that the discharging payment is a nonbusiness_bad_debt sec_1_166-9 income_tax regs the question of whether a debt is a business or nonbusiness_bad_debt is essentially a question of fact the resolution of which depends upon whether the debt is proximately related to the trade_or_business of the taxpayer sec_1_166-5 income_tax regs in determining whether a bad_debt had a proximate relation to the taxpayer's trade_or_business the supreme court has stated that the proper measure is the dominant motivation of the taxpayer in making the loan 405_us_93 the taxpayer's motive is assessed at the time the guaranty was made 590_f2d_884 10th cir petitioner first argues that had decedent not agreed to secure a loan for international mining the corporation would have failed negatively affecting petitioner's and decedent's business dealings in the community petitioner argues that the dominant motivation in making the loan was to protect the real_estate business petitioner offers only her own testimony to support this argument and offers no facts that suggest that when international mining did fail any of the real_estate business interests were negatively affected petitioner and decedent next contend that their dominant motivation in lending the money to international mining was to protect their good name in the community where they lived petitioner and decedent argue that failing to pay off the debt would have soured their relationship with the bank which held the mortgage on some of their real_estate projects petitioner and decedent presented no evidence to support this claim other than petitioner's testimony to that effect moreover while petitioner and decedent contend that forcing the bank to foreclose on its collateral the cessna airplane would have soured their relationship with the bank the parties have stipulated that the debt was in fact fully paid with the proceeds of the sale of the cessna plane petitioner and decedent presented no evidence that had the bank been forced to foreclose on this debt their real_estate business would have been adversely affected there is no evidence to support petitioner's and decedent's contention that the bank would have called all of petitioner's and decedent's outstanding loans if the bank had foreclosed on this loan petitioners contend on brief that the size of their invest- ment in international mining is a factor tending to show that their dominant motive in guaranteeing the debt was a business one petitioners' reliance on 983_f2d_997 10th cir and 503_f2d_1291 10th cir to support their contention that the size of petitioner's and decedent's investment is persuasive evidence of petitioners' motive is misplaced petitioners assert that where the investment is relatively small a dominant business motive is more likely petitioners appear to arrive at this conclusion from language in litwin stating that a court is more likely to find a nonbusiness loan where the taxpayer's investment is relatively large the taxpayer's salary is relatively small and the taxpayer's other sources of income are relatively large litwin v united_states supra pincite it does not follow that a small investment is more likely to be made in a taxpayer's trade_or_business the court in litwin referring to a situation where three factors existed a large investment a small salary and large alternative sources of income concluded that in that instance a nonbusiness motive is more likely the court did not say that independent of all other factors size of investment alone will be determinative furthermore even should we accept petitioners' statement as true petitioners have put forth no evidence as to the value of the four parcels of land that petitioner and decedent contributed to international and thus we do not know the size of their investment in order to determine a taxpayer's dominant motivation it is often helpful to determine how the taxpayer would have benefited if the loan had not gone bad when the creditor or guarantor of a corporate debt is a shareholder investor and also an employee mixed motives for the loan or guaranty are often present and the critical issue becomes which motive is dominant id pincite in the case at bar petitioners would have bene- fited in that the value of their stock in international mining would have gone up or dividends could have been paid to them the increase in value of stock is the type of capital increase that suggests a nonbusiness motive see 373_us_193 petitioner and decedent argue further that their investment in international mining a gold mining venture is proximately related to their business of subdividing and developing rental real_estate we find that it is not petitioner and decedent were merely investors in this corporation gold mining was not a real_estate venture of the type that would be considered to be part of petitioners' trade_or_business mining is quite different from general real_estate ventures and petitioners have failed to put forth sufficient evidence such that we could conclude that they engaged in a trade_or_business so broad as to encompass mining i nvesting is not a trade_or_business id pincite this venture was an investment unrelated to petitioner's and dece- dent's trade_or_business therefore we hold that petitioner's and decedent's loans to international mining which became worthless are nonbusiness bad_debts within the meaning of sec_166 decision will be entered under rule
